Citation Nr: 1453302	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-03 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance (A&A) or by reason of being housebound.



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from January 1951 until his retirement in September 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  In May 2014 the case was remanded for additional development (by a Veterans Law Judge who is no longer with the Board).  It is now assigned to the undersigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran failed (without providing cause) to report for a VA examination scheduled to secure medical evidence needed to determine his eligibility for special monthly compensation based on the need for A&A or on being housebound.


CONCLUSION OF LAW

The Veteran's claim for SMC based on the need for A&A or on being housebound must be denied because he failed (without good cause) to appear for an examination scheduled in conjunction with his claim for such benefit.  38 C.F.R. §  3.655 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence in November 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Board's May 2014 remand directed the RO to arrange for examinations of the Veteran to secure medical evidence needed to determine his entitlement to SMC based on the need for A&A or on being housebound.  Such examinations were scheduled, but the Veteran failed (without providing cause) to report.  [He also did not respond to a request for identifying information regarding, and releases for VA to secure records from, private providers of his medical treatment.]  In response to a supplemental statement of the case (SSOC) issued thereafter, he simply stated he had no additional information to submit.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Veteran has established service connection for arteriosclerotic heart disease, rated 60 percent; bilateral hearing loss, rated 30 percent; and paravertebral lumbosacral myositis, rated 20 percent.  The combined schedular rating is 80 percent, and the Veteran has been assigned a total disability rating based on individual nemployability due to service-connected disabilities since June 2004.

When the case was before the Board in May 2014, the Board found that there was conflict in the evidence pertaining to the instant claim which required for resolution, in part critical here, an examination of the Veteran.  The case was remanded for VA examinations to resolve the medical questions raised.  Such examinations (for heart and back disabilities) were scheduled in June 2014.  The Veteran failed to report, and did not provide cause.  [He also did not respond to a request for information identifying, and releases for VA to secure records from, the private provider who is treating him, as he had reported.]  In his November 2013 response to the SSOC issued thereafter, he stated he had reviewed the SSOC and had no additional information to receive.  

When a claimant fails to report for an examination scheduled in conjunction with an original claim (other than initial compensation), a reopened claim for a benefit previously disallowed, or a claim for increase, the claim shall [emphasis added] be denied.  38 C.F.R. § 3.655(b).  

The regulation governing in the circumstances presented in this case is clear and unequivocal.  It mandates that where a Veteran fails to report for an examination scheduled in conjunction with a claim for increase (such as the instant claim for SMC), the claim is to be denied.  Accordingly, the Board has no option but to deny the appeal in this matter.  The law is dispositive.  


ORDER

SMC based on the need for A&A or on being housebound is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


